Citation Nr: 1627895	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied a TDIU.

In a March 2015 decision, the Board denied the Veteran's claim of entitlement to a TDIU.  However, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the claim was before the Court, a Joint Motion for Remand was filed which alleged that the Board erred by relying on inadequate VA examinations and by failing to determine whether VA has met its duty to assist by attempting to obtain all relevant medical records.  The Court granted the Joint Motion in an April 2016 Order.  As such, this claim is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the record reveals that the Veteran was provided with relevant VA examinations in June 2010, March 2014, and December 2014.  Each of these examiners concluded that the Veteran was not precluded from securing gainful employment on account of his service-connected disabilities.  Based upon these VA examinations, the Board denied the Veteran's claim of entitlement to a TDIU in its March 2015 decision.

However, in light of the directives provided by the April 2016 Joint Motion, which found that each of the aforementioned VA examination reports failed to provide sufficient medical explanations or rationales connecting their conclusions with the medical evidence, the Board finds that a remand is required to cure the identified deficiencies.

If a medical examination report does not contain sufficient information to
allow an informed decision by the Board, 38 C.F.R. § 4.2 requires the rating
board to return the report as inadequate.  See Bowling v. Principi, 15 Vet. App. 1,
12 (2001); Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (stating that an
inadequate examination frustrates judicial review).  In Barr v. Nicholson, 21 Vet.
App. 303, 311-312 (2007), the Court held that once VA undertook to provide a
medical examination (even if the duty to assist did not require that examination),
VA must provide an adequate examination or, at a minimum, notify the claimant
why one will not be provided.

As such, pursuant to the directives of the April 2016 Joint Motion, the Board finds that the Veteran must be provided with an adequate medical opinion that addresses whether he is unemployable due to his service-connected coronary artery disease, diabetes mellitus, and hypertension.

In addition, the April 2016 Joint Motion identified additional outstanding medical records mentioned in the December 2014 VA examination report which were not associated with the claims file, to include private cardiology records which were requested but not received as well as treatment records from M. Fischer, M.D., and the Diabetes and Endocrine Clinic.  As such, any additional outstanding treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected disabilities.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims file.  Appropriate efforts must be made to obtain all outstanding VA treatment records.  All attempts to procure records should be documented in the file.  There must be at least two attempts made to obtain any private treatment records for which the Veteran submits the proper authorization.  If the records identified by the Veteran cannot be obtained, then a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, after obtaining any outstanding records identified, provide the Veteran with a VA evaluation by a vocational specialist to address the functional effects of his service-connected disabilities, to include coronary artery disease, diabetes mellitus, and hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner should be provided with a copy of this Remand as well as a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.

The examiner is asked to address the functional effects that the Veteran's service-connected disabilities (alone or in combination) have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must consider the Veteran's work history and education, but must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale for all opinions must be provided, to include citations to relevant medical literature and authority where appropriate.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, then implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, then the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




